Citation Nr: 1615916	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased evaluation for a low back disorder, currently rated as 10 percent disabling.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3. Entitlement to service connection for a thyroid disorder.

4. Entitlement to service connection for a heart disorder.

5. Entitlement to service connection for psoriasis.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to May 1976.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from rating decisions of February 2009 (heart); April 2012 (psychiatric); March 2013 (back and TDIU); and January 2014 (psoriasis and thyroid) of the Department of Veterans Affairs (VA) Regional Office (RO).

The Social Security Administration (SSA) granted the Veteran disability benefits in 2009.  VA has not obtained SSA's disability decision or the records supporting it, so remand it warranted.  

The Veteran's cardiologist has repeatedly informed VA that the Veteran has a "terminal illness related to end stage heart failure," which makes the Veteran unemployable.  See, e.g., February 2012 statement.  While stationed at Clark Air Force Base, the Veteran claims he removed the bodies of deceased American soldiers who had been flown there from Vietnam.  This purported removal transferred herbicides to him, which in turn caused his heart disorder, thyroid disorder, and psoriasis.  It additionally underlies his psychiatric claim.  This activity intertwines these four issues, and by extension his TDIU claim, so the Board will defer adjudicating them until VA obtains the SSA records.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 2012 to March 2015, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not been shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less or shown to functionally limit the combined range of motion of the Veteran's thoracolumbar spine to 120 degrees or less.  

2.  The evidence does not show that muscle spasm or guarding, as a result of the Veteran's service-connected lower back disability, has been severe enough to result in an abnormal gait or abnormal spinal contour.

3.  From March 31, 2015, the Veteran's low back disorder is manifested, at worst, by forward flexion of 20 degrees with pain, with no evidence of ankylosis.

4.  The March 2015 VA examination shows right leg radiculopathy secondary to the back disability. 


CONCLUSIONS OF LAW

1.  Prior to March 31, 2015, the criteria for a rating in excess of 10 percent for a low back disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2015).

2.  From March 31, 2015, the criteria for a 40 percent rating for a low back disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2015).

3.  The criteria for service connection for right leg radiculopathy, as secondary to the low back disorder, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in October 2012 and March 2015.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran requested to testify at a hearing before the Board, but he subsequently withdrew his hearing requests. 

The remand instructions in this case include seeking to obtain Social Security Administration (SSA) records for the Veteran.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Here, the Veteran has been on Social Security disability since 2009, which predates his application for an increased rating for his back by several years.  Because an increased rating claim is predicated on an evaluation of the disability no more than one year prior to the claim and because the SSA benefits began in 2009, the Board concludes that while the SSA records should be obtained to appropriately adjudicate the Veteran's service connection claims, they do not offer a reasonable possibility of assisting the Veteran in his increased rating claim for his back disability.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 


Low Back Disorder

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the evidence of record does not show that the Veteran has intervertebral disc syndrome.  VA examined the Veteran twice during this appeal's pendency - in October 2012 and March 2015.  At the 2012 examination, the examiner specifically indicated that the Veteran did not have IVDS of the thoracolumbar spine.  At the 2015 examination, the examiner indicated that the Veteran had no history of IVDS and no incapacitating episodes.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height. 

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

VA received the Veteran's claim for a compensable rating for his service-connected low back disorder in July 2012.  In a March 2013 rating decision, the Veteran was assigned a 10 percent rating for his back disability, effective as of the date of his claim.  The Veteran appealed this rating.  

As noted, VA examined the Veteran twice during this appeal's pendency - in October 2012 and March 2015.  The 2012 examiner noted that the Veteran's thoracolumbar range of motion was: flexion (80 degrees); extension (15 degrees); left lateral flexion (30 degrees); left lateral rotation (30 degrees); right lateral flexion (30 degrees), and right lateral rotation (30 degrees).  The total range of motion was 215 degrees.  The examiner found the Veteran had some limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement, excess fatigability, and interference with sitting.  

The 2015 examiner noted that the Veteran's thoracolumbar range of motion was: flexion (20 degrees); extension (0 degrees); left lateral flexion (15 degrees); left lateral rotation (20 degrees); right lateral flexion (10 degrees), and right lateral rotation (15 degrees).  The total range of motion was 80 degrees.  The examiner found the Veteran had some limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran the range of motion was abnormal, which contributed to functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran used a cane to ambulate, where he had not in 2012.  The Veteran was tender to palpitation.  

VA treatment records detail the Veteran's extensive treatment for his back disability during the pendency of the appeal.  Indeed, VA physicians prescribed multiple medications, including Methocarbamol to treat his pain.  However, the treatment records do not show range of motion testing that is out of line from what was shown at the VA examinations.  

The Veteran's symptoms clearly increased in severity during the pendency of the appeal, most notably in the difference in the total ranges of motion measured by the VA examiners.  During the pendency of the appeal, the Veteran's forward flexion measurements decreased from 80 to 20 degrees.  Prior to March 2015, the Veteran's forward flexion was not shown to be limited to 60 degrees or less.  The 2012 VA examination also failed to detect either muscle spasms or guarding in the Veteran's lower back.  This symptomatology therefore fails to support a rating in excess of 10 percent prior to March 31, 2015, the date of the second VA examination.  

The Veteran's flexion measured 20 degrees at the 2015 examination, so his rating should be increased to 40 percent as of this date.  The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 50 percent rating at any time.  The Veteran retained mobility in his thoracolumbar spine, and he did not manifest ankylosis of any form during the appeal's pendency.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

Additionally, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Here, while the Veteran reported experiencing pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran at times reported pain during range of motion testing, the 2012 and 2015 VA examiners specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain. That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.

Finally, the 2015, but not the 2012 VA examination, show the Veteran had right leg radiculopathy due to his back disorder.  Pursuant to Note 1 of the Spine Formula, service connection for this neurological disorder is granted.

Extra-Schedular

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate.  Evaluation in excess of those assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  The Veteran's specific complaints with regard to his back involve increasing levels of pain.  Such manifestations are fully contemplated by the rating schedule.  Specifically, in rating the back disorder, the Board is required to consider all functional limiters that impact the Veteran's back.  As such, the Board has necessarily considered all of the back-related symptomatology within consideration of the schedular rating that was assigned.

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's back-related symptoms within the parameters of the schedular rating that is assigned. 

The Board acknowledges the fact that the Veteran uses a cane.  However, the use of an assistive devices does not render the Veteran's service-connected back disability unique or unusual, and it does not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant back pain.  That is, it is not a unique or unusual result of a back disability.  Second, the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of back symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his back, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  Here, there are higher schedular ratings that take into account increased pain. 

The Board finds that there are no additional symptoms of the disorder that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disorder.

As described above, the Veteran - through his cardiologist - has claimed he is unemployable due to his heart disorder.  He has not suggested that he is unemployable solely because of his back disability.  Therefore, the Board finds the TDIU claim is intertwined with that claim, and is not implicated here under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to March 31, 2015, a rating in excess of 10 percent for the low back disorder is denied.  

From March 31, 2015, a 40 percent rating is granted for the Veteran's low back disability, subject to the regulations governing the payment of monetary awards.

Service connection for radiculopathy of the right lower extremity is granted.


REMAND

As discussed above, the SSA records are not included within the claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  VA must obtain only those that are relevant to the Veteran's claim.  However, the basis of the Veteran's award of SSA disability benefits is unclear from the current record and a remand is necessary to obtain the records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2. Thereafter, determine if any additional development is needed.  Afterwards, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


